DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				      Status of the Application
1.	Acknowledgement is made of the amendment received 2/3/2022. Claims 1, 3 & 5-7 are pending in this application. Claims 2 & 4 are canceled. 
Allowable Subject Matter
2.	Claims 1, 3 & 5-7 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations: 
the steps of thinning the wafer to form a wafer having an annular protruding portion on a peripheral portion thereof by grinding a central portion of a back surface of the wafer and then performing wet etching on the back surface of the wafer; forming a backside electrode directly on the back surface of the wafer; performing plating by immersing the wafer into a solution to evenly form a metal film on a portion of the backside electrode on the annular protruding portion and on the exposed another portion of the surface electrode; attaching a dicing tape to the metal film; and dicing the wafer having the dicing tape attached thereto, wherein the backside electrode is an Al alloy layer, and in the plating, the wafer is immersed in a zincate solution to deposit Zn on a surface of the Al alloy layer by displacement, the deposited Zn is removed, then the wafer is immersed in a zincate solution again to deposit Zn on the surface of the Al alloy layer by displacement, and subsequently the wafer is immersed in an electroless Ni plating solution, and after the wafer is immersed in the electroless Ni plating solution, the wafer is immersed in an electroless Au plating solution, and the metal film includes a portion formed over an inner wall surface of the annular protruding portion and provided closer to an edge of the wafer than the protective film (emphasis added), as in the context of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        3/4/22